DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farjad-Rad (U.S. Patent 7,844,023).
Claim 1:  Farjad-Rad teaches an integrated circuit (Figure 4), comprising: 
a first path suitable for transferring an input signal from a first point (ck0, which is the adjusted signal from clki0, the first output of a multi-phase clock generation circuit which experiences mismatch in the clock generation circuit and its following buffers; column 4 lines 5-10) to a second point (ck1, which is the adjusted signal from cki1, second output of a multi-phase clock generation circuit, a further buffered output from cki0; column 4 lines 51-57); 
5a second path suitable for transferring the input signal at the second point (ck1) to a third point (ck2, which is the adjusted signal from cki2, the third output of a multi-phase clock generation circuit; column 4 lines 57-58); 
a first phase comparator (204a) suitable for comparing an edge of the input signal at the first point (ck0) with an edge of the input signal at the second point (ck1); and 

wherein the first path includes a first delay circuit (202b) whose delay value is adjusted based on a comparison result of the first phase 15comparator (via 206a), and 
the second path includes a second delay circuit (202c) whose delay value is adjusted based on a comparison result of the second phase comparator (via 206b), and
the first and second delay circuits are coupled in series to sequentially delay the input signal (delays 202b and 202c generate two clock signals that are sequentially delayed from the input signal as shown in Figure 5, where ck1 and ck2 are delayed by ck0 in an equally spaced multiple phase system; column 4 lines 5-15).  

Claim 202:  Farjad-Rad further teaches that the input signal toggles in a form having a periodic wave in a first section (ck0 during Ipd0 and Ipd1; Figure 5), and has a predetermined fixed level in a second section (ck2 during Ipd0 and Ipd1; Figure 5).  

Claim 3:  Farjad-Rad further teaches that the input signal 17is a differential signal including a first input signal and a second input signal which are complementary (column 1 lines 22-27, column 4 lines 5-15 and 62-65).  

Claim 4:  Farjad-Rad further teaches that the first and 5second input signals at the third point (ck2) are divided into signals having different phases (column 1 lines 22-27, column 4 lines 5-15 and 62-65).  



Claim 12:  Farjad-Rad teaches a memory (Figures 1 and 4), comprising: 
a data pad (12; Figure 1) and a data strobe signal pad (multi-phase clock generator to 12; column 4 lines 1-4 and Figure 1); 
15a data receiving circuit suitable for receiving data externally received through the data pad based on a data strobe signal (via 12, 14 and 16); 
first and second delay circuits coupled in series (202a, 202b; Figure 4), suitable for sequentially delaying the data strobe signal externally received through the data strobe signal pad to generate the data strobe signal provided to the 20data receiving circuit (delays 202b and 202c generate two clock signals that are sequentially delayed from the input signal as shown in Figure 5, where ck1 and ck2 are delayed by ck0 in an equally spaced multiple phase system; column 4 lines 5-15); 
a first phase comparator (204a) suitable for comparing a phase of the strobe signal at the data strobe signal pad with a phase of the strobe signal outputted from the first delay circuit (ck0 and ck1); and 

wherein a delay amount of the first delay circuit is adjusted based on a comparison result of the first phase comparator, and a 5delay amount of the second delay circuit is adjusted based on a comparison result of the second phase comparator (via 206a and 206b).  

Claim 14:  Farjad-Rad further teaches that the data receiving circuit receives the data based on the divided data strobe signals (column 4 lines 1-4 and Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. Patent 7,525,355, hereafter Huang) in view of Farjad-Rad.
Claim 7:  Huang teaches a memory (Figure 2), comprising: 
a first path suitable for transferring a first data strobe signal 20and a second data strobe signal from a first point to a second point (via DEL1); 

Huang does not specifically teach the details of the phase detector. 
Farjad-Rad teaches a first phase comparator (204a) suitable for comparing an edge of one strobe signal between the first data strobe signal and the second data 18strobe signal at the first point with an edge of one strobe signal between the first data strobe signal and the second data strobe signal at the second point (via ck0 and ck1); 
a second phase comparator (204c) suitable for comparing an edge of 5one strobe signal between the first data strobe signal and the second data strobe signal at the second point with an edge of one strobe signal among the first and second data strobe signals at the third point (via ck1 and ck2); 
a data receiving circuit (Figure 2) suitable for receiving data (12’) based on the 10first and second data strobe signals at the third point (via 16); and
 wherein the first path includes a first delay circuit whose delay value is adjusted based on a comparison result of the first phase comparator (via 206a), and the second path includes a second delay circuit whose delay 15value is adjusted based on a comparison result of the second phase comparator (via 206b), and 
the first and second delay circuits are coupled in series to sequentially delay the input signal (delays 202b and 202c generate two clock signals that are sequentially delayed from the input signal as shown in Figure 5, where ck1 and ck2 are delayed by ck0 in an equally spaced multiple phase system; column 4 lines 5-15).  


Claim 8:  The combined circuit further teaches that the first and second data strobe signals toggle in a form of a periodic wave in a section 20where the data are applied to the memory, and have a fixed predetermined level in the other sections (ck0 is periodic during Ipd0 and Ipd1 and ck2 is logic low; Figure 5 of Farjad-Rad).  

Claim 9:  The combined circuit further teaches that the first path further includes a front end circuit (column 1 lines 20-27 of Farjad-Rad) suitable for receiving the first data strobe 19signal and the second data strobe signal, and extending a swing range of the first and second data strobe signals (via the multi-phase clock generation circuit; column 4 lines 5-15 and via the phase detectors shown in Figures 5 and 6; column 5 lines 10-15 of Farjad-Rad).  

Claim 11:  The combined circuit further teaches that the data receiving 10circuit receives the data based on the first to fourth divided data strobe signals (via 12; Figure 1 of Farjad-Rad).  

Allowable Subject Matter
Claims 6, 10 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not fairly teach or suggest the second path further includes a divider circuit suitable for dividing a frequency of the first and second input signals at the third point to generate four divided input signals.

Response to Arguments
Applicant's arguments filed November 19, 2021 have been fully considered but they are not persuasive. 
Applicant asserts that Farjad-Rad does not teach that the adjustable delays 202b and 202c are coupled in series to sequentially delay a single input signal. Examiner respectfully disagrees. Farjad-Rad teaches a multi-phase clock generation circuit that experiences phase errors due to the mismatches in the clock generation circuit and its following buffers (column 4 lines 5-10). Farjad-Rad further teaches that the phase detector within the phase cancellation mechanism (Figure 4) measures the phase spacing of the two component clock signals (cki0 and cki1), and the difference between the two component clock signals (cki0 and cki1) is applied to an adjustable delay element (202b) by a subtractor to cancel the phase error of a particular stage (between cki0 and cki1, column 3 lines 35-42, where cki0 and cki1 are generated by the clock generation circuit at its following, or serially connected, buffers and the delays from the buffers are adjusted to reduce mismatch). Therefore, adjustable delays 202b and 202c are coupled in series because the signals cki0 and cki1 are generated by following, or serially connected, buffers.
Applicant further asserts that Farjad-Rad does not teach comparing phases of the same clock at different points. Examiner respectfully disagrees. Farjad-Rad teaches a multi-phase clock generation circuit that experiences phase errors due to the mismatches in the clock generation circuit and its following buffers (column 4 lines 5-10). Therefore, the same clock is the clock generation circuit and the different points are the component clock signals cki0, cki1, cki2 of the same clock.
Applicant further asserts that there is no signal transmission between ck0 and ck1. Examiner respectfully disagrees for the reasons stated above.
Applicant further asserts that there is no signal transmission between ck1 and ck2. Examiner respectfully disagrees for the reasons stated above.
Applicant further asserts that ck0 and ck1 are not the same signal at different points. Examiner respectfully disagrees for the reasons stated above.
Applicant further asserts that ck1 and ck2 are not the same signal at different points. Examiner respectfully disagrees for the reasons stated above.
Applicant further asserts that there is no delay circuit for delaying ck0 to generate ck1. Examiner respectfully disagrees for the reasons stated above.
Applicant further asserts that there is no delay circuit for delaying ck1 to generate ck2. Examiner respectfully disagrees for the reasons stated above.
Applicant further asserts that the delay circuits 202b and 202c are not coupled in series. Examiner respectfully disagrees for the reasons stated above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        
/DIANA J. CHENG/Primary Examiner, Art Unit 2849